2020 UT App 174



               THE UTAH COURT OF APPEALS

                       ALLAN R. STAKER,
                          Appellant,
                              v.
                     TOWN OF SPRINGDALE,
                          Appellee.

                            Opinion
                        No. 20190641-CA
                    Filed December 31, 2020

          Fifth District Court, St. George Department
                The Honorable Matthew L. Bell
                          No. 170500349

        Bruce C. Jenkins and Kimball A. Forbes, Attorneys
                          for Appellant
        J. Gregory Hardman and Devin Snow, Attorneys
                        for Appellee

      JUDGE KATE APPLEBY authored this Opinion, in which
    JUDGE DIANA HAGEN concurred. JUDGE JILL M. POHLMAN
     concurred in part and dissented in part, with opinion.

APPLEBY, Judge:

¶1      Allan R. Staker applied for a conditional use permit to
operate a public parking lot (Proposed Lot) on a parcel of
property (Property) he owns in Springdale, Utah. The
Springdale Town Council (Town Council) denied his
application, which denial the town’s Appeal Authority (Appeal
Authority) affirmed. Staker petitioned for review with the
district court, which ultimately upheld the Appeal Authority’s
decision and dismissed Staker’s petition. On appeal, Staker
contends the district court erred because the Appeal Authority’s
decision was not supported by substantial evidence and was
illegal. We affirm.
                   Staker v. Town of Springdale


                        BACKGROUND

¶2     Staker owns the Property, a three-acre parcel of land with
a house in Springdale, Utah. The Property is on the southeast
side of Zion Park Boulevard, a road connecting to the southeast
entrance of Zion National Park.

¶3    In January 2017, Staker applied for a conditional use
permit to operate the Property as a parking lot. Staker submitted
a concept plan with his application, which originally proposed a
parking area with 83 spaces, 1 removal of the house on the
Property, and planting screening vegetation next to the
neighboring property lines.

¶4      The Property is zoned as “Valley Residential,” a zone
“established to provide areas . . . where residential uses may be
harmoniously integrated with incidental agricultural pursuits”
and “intended to retain land in parcels large enough to provide
efficient and attractive residential development which preserves
the historic open agricultural and farm type impression of the
area.” Springdale, Utah, Code § 10-9B-1 (2020). 2 The Property is
immediately adjacent to residences. But the zoning of the
surrounding properties includes a mix of residential and
commercial uses. The area south and southwest of the Property
is zoned Village Commercial, allowing the potential for
“low impact commercial and service uses” that may be
“harmoniously integrated with low and medium density

1. During the application process, the number of parking spaces
was “narrowed down to between 50–60 spaces.”

2. Although Staker submitted his application in 2017, the parties
have not provided us the relevant 2017 code provisions to assist
in our review. But with two notable exceptions, see infra ¶ 5, the
relevant code provisions appear to be the same, and we therefore
cite the current version for convenience.




20190641-CA                     2                 2020 UT App 174
                    Staker v. Town of Springdale


residential uses,” id. § 10-11B-1, while the properties to the west,
north, and northeast are zoned residential.

¶5      When Staker applied for the conditional use permit,
parking lots were allowed as conditional uses in the Valley
Residential zone. 3 Recognizing that conditional uses “may only
be suitable in specific locations,” id. § 10-3A-1, the Springdale
Town Code (Code) required the Planning Commission and the
Town Council to decide whether certain standards had been or
could be met “through the imposition of the proposed
conditions on the use,” including that the proposed use not
“unreasonably interfere with the lawful use of surrounding
properties” (Standard B) or “create a need for essential
Municipal services which cannot be reasonably met within three
(3) months and the party seeking the conditional use is willing
and able to contribute to the cost of said services” (Standard C),
id. § 10-3A-4. The parties also agree the Code at the time required
denial of the conditional use permit if the “reasonably
anticipated detrimental effects of a proposed conditional use”
could not be “substantially mitigated by the proposal or the
imposition of reasonable conditions to achieve compliance with
applicable standards.”

¶6     Before the Planning Commission considered and voted on
whether to recommend approval of Staker’s application,
Springdale’s Director of Community Development (DCD)
prepared a memorandum (DCD Memorandum) setting forth the
standards related to parking lot approvals and analysis of each
standard in light of the specific circumstances surrounding the
Property. As relevant here, the DCD Memorandum indicated
that the Proposed Lot “is adjacent to residential uses” and that it
“will impact these surrounding properties with increases in

3. Staker acknowledges that, after he filed his application,
Springdale amended its ordinances to “prohibit all public
parking areas in Valley Residential zones.”




20190641-CA                     3                  2020 UT App 174
                    Staker v. Town of Springdale


traffic, noise, and general activity on the [Property].” The DCD
Memorandum stated that if the Planning Commission
recommended approval, it “should consider conditions that
could help mitigate the impacts,” such as “requir[ing] screening,
additional landscape buffers, and other similar measures.” The
DCD Memorandum also indicated the Proposed Lot “has the
potential to generate the same amount of noise, or noxious odors
as any other parking lot might,” and that the Planning
Commission “may wish to impose a condition of approval that
requires this facility to avoid making loud noises between the
hours of 11:00 PM and 7:00 AM.”

¶7     The      Planning    Commission      considered     Staker’s
application and, following a public hearing, recommended
denying it. The Planning Commission found, among other
things, that the Proposed Lot “cannot be screened adequately
from surrounding properties,” including the “nearby two-story
homes.” And observing the Code provides that “allowable land
uses are established to avoid incompatible uses in close
proximity . . . and to preserve the peace, quiet and privacy in the
residential zones,” the Planning Commission determined,
among other things, that the Proposed Lot would be
incompatible with Springdale’s “General Plan” because it would
commercialize and “change the appearance and character of” the
Property’s Village Residential designation.

¶8     The matter then went before the Town Council. After a
public hearing, the Town Council denied Staker’s application. In
addition to relying on the Planning Commission’s
recommendation, the Town Council made several findings,
including that the “proposed use is in the middle of an existing
residential neighborhood,” “is less than 20 feet from a
residence,” and “[t]he front yard of a residence to the northeast
would look onto” the Proposed Lot; the “proposed use will
unreasonably interfere with the lawful use of surrounding
properties because it will substantially increase traffic, activity,
and noise in an existing residential neighborhood” and “bring


20190641-CA                     4                  2020 UT App 174
                  Staker v. Town of Springdale


congestion from other areas”; the “proposed use will emit
excessive noise from parking patrons and their vehicles”;
and “the proposed use will create a need for essential
municipal services that cannot be met within three months
because it will bring concentrated ridership on shuttles”
into Zion National Park and “will require public restrooms
in concern for public health” purposes. In making its
findings, the Town Council relied on the applicable
conditional use standards, the application materials, the
Planning Commission’s recommendation and associated
minutes, the DCD Memorandum, and community input.

¶9     Staker appealed the denial of the conditional use
permit to the Appeal Authority. He argued, among other
things, that the Town Council did not properly apply
Springdale’s conditional use permit standards when considering
his application and that its decision was arbitrary and
capricious.

¶10 After a hearing, the Appeal Authority affirmed the Town
Council’s decision. Noting there was no showing that the
Planning Commission’s or the Town Council’s findings were
clearly erroneous, the Appeal Authority deferred to those
findings and made additional findings in support of affirmance.
The Appeal Authority found, among other things, that the
Planning Commission and the Town Council “thoroughly”
discussed “site conditions, surrounding property uses, potential
adverse impacts on surrounding properties, and whether those
impacts could be mitigated.” And, like the Town Council, the
Appeal Authority found that “[t]he surrounding properties are
used primarily for residential purposes” and the Proposed Lot
“would be constructed near residential uses”; the “proposed use
would unreasonably interfere with the lawful use of
surrounding properties”; the use would “create a need for
essential municipal services that cannot be met within three
months”; and the use would “emit excessive noise from parking
patrons” that would impact neighboring residences.


20190641-CA                    5                 2020 UT App 174
                   Staker v. Town of Springdale


¶11 The Appeal Authority concluded the Town Council’s
decision was not arbitrary or capricious. It emphasized that even
though a parking lot was an “allowable use” in the Valley
Residential zone, it was only conditionally so, subject to whether
“reasonable conditions” could be imposed to mitigate the
“reasonably anticipated detrimental effects” of the Proposed Lot
“in accordance with” the applicable standards. (Quotation
simplified.) In this respect, the Appeal Authority concluded
there was substantial evidence the Proposed Lot would not meet
Standard B—that is, the use would “unreasonably interfere with
the lawful use of surrounding properties and that proposed
conditions could not be imposed that would substantially
mitigate the reasonably anticipated detrimental effects on the
surrounding properties.” The Appeal Authority interpreted the
term “lawful use” to include “the right to quietly and peaceably
enjoy [one’s] property.” And it applied that interpretation to
determine that, based on the record, “a reasonable mind could
conclude . . . that operating a commercial parking lot in the
middle of an existing residential neighborhood would increase
both vehicular and foot traffic and bring with it the inevitable
noise created when cars and people enter and exit the
location”—all of which would “unreasonably interfere” with the
surrounding properties’ lawful use. 4

¶12 Staker petitioned for review of the Appeal
Authority’s decision in the district court. Among other things,
he claimed the decision was arbitrary and capricious because


4. The Appeal Authority additionally determined the proposed
use would not meet Standard C, and it rejected Staker’s
contention that the denial of his permit was arbitrary and
capricious because other conditional use permits for parking lots
in the Village Residential zone were approved. But as further
noted below, infra nn. 8–9, we do not substantively address
either issue.




20190641-CA                     6                 2020 UT App 174
                   Staker v. Town of Springdale


it was “not supported by substantial evidence in the record”
and it was “illegal because it [was] based on incorrect
interpretations of . . . land use regulations and contrary to
law.” He also claimed the court “should not give the
Appeal Authority’s Decision the presumption of validity,”
because there was no record “as to reasonable conditions that
would mitigate” the anticipated detrimental effects of the
Proposed Lot.

¶13 The district court dismissed Staker’s petition with
prejudice. First, it determined the Appeal Authority’s decision
was not illegal, explaining there was “no evidence . . . that the
decision was based on an incorrect interpretation of a land use
regulation or was otherwise contrary to law.”

¶14 Next, the court found the Appeal Authority’s decision
was one a “reasonable mind could reach” and was “based on
substantial evidence in the record.” Specifically, the court
rejected Staker’s assertion that Springdale made “consent of
neighboring landowners a criterion” for approving or
denying Staker’s application. The court also concluded
substantial evidence supported the Appeal Authority’s
determination that the Proposed Lot did not meet Standard B,
because the use would unreasonably interfere with the
neighboring residential uses, stating that the Appeal Authority’s
decision “acknowledges what were the natural consequences of
operating a commercial parking lot situated close to other
residents.”

¶15 Finally, on the issue of mitigation, the court noted that the
record is “less than ideal with respect to details” but that the
“potential for mitigation was considered” and ultimately
rejected, particularly given that the Proposed Lot was “situated
so close to other residences.”

¶16   Staker appeals.




20190641-CA                    7                  2020 UT App 174
                   Staker v. Town of Springdale


             ISSUE AND STANDARD OF REVIEW

¶17 Staker challenges the denial of his conditional use permit
application. He contends the district court erred in dismissing
his petition for review because the Appeal Authority’s decision
was illegal and not supported by substantial evidence. In an
appeal of an administrative order, “[w]e afford no deference” to
the district court’s decision, reviewing it for whether the court
“correctly determined whether the administrative decision was
arbitrary, capricious, or illegal.” McElhaney v. City of Moab, 2017
UT 65, ¶ 26, 423 P.3d 1284; see Utah Code Ann. § 10-9a-801(3)
(LexisNexis 2015). “We will not disturb the decision of a land use
authority or an appeal authority unless the decision is arbitrary
and capricious or illegal.” LJ Mascaro Inc. v. Herriman City, 2018
UT App 127, ¶ 16, 428 P.3d 4.


                           ANALYSIS

¶18 Staker raises two main arguments on appeal. First, he
contends the district court incorrectly concluded that substantial
evidence supported the Appeal Authority’s decision to deny his
conditional use permit application. Second, he contends the
court incorrectly concluded that the Appeal Authority’s decision
was not illegal.

¶19 “Utah’s Municipal Land Use Development and
Management Act (MLUDMA) empowers municipalities to zone
the territory within their boundaries and to regulate land uses,”
McElhaney v. City of Moab, 2017 UT 65, ¶ 27, 423 P.3d 1284; see
also Utah Code Ann. § 10-9a-501 (LexisNexis 2015), 5 and to
specifically approve or deny conditional uses, see Utah Code
Ann. § 10-9a-507. A conditional use is “a land use that, because


5. We cite the version of the Utah Code in effect at the time of
Staker’s 2017 application for a conditional use permit.




20190641-CA                     8                 2020 UT App 174
                   Staker v. Town of Springdale


of its unique characteristics or potential impact on the
municipality, surrounding neighbors, or adjacent land uses, may
not be compatible in some areas or may be compatible only if
certain conditions are required that mitigate or eliminate the
detrimental impacts.” Id. § 10-9a-103(5). “A conditional use shall
be approved if reasonable conditions are proposed, or can be
imposed, to mitigate the reasonably anticipated detrimental
effects of the proposed use in accordance with applicable
standards.” Id. § 10-9a-507(2)(a). But “[i]f the reasonably
anticipated detrimental effects of a proposed conditional use
cannot be substantially mitigated by the proposal or the
imposition of reasonable conditions to achieve compliance with
applicable standards, the conditional use may be denied.” Id.
§ 10-9a-507(2)(b).

¶20 Here, Springdale has established standards for evaluating
conditional uses. To begin with, the Property is zoned as Valley
Residential, which the Code designates as a zone “established to
provide areas . . . where residential uses may be harmoniously
integrated with incidental agricultural pursuits” and “intended
to retain land in parcels large enough to provide efficient and
attractive residential development which preserves the historic
open agricultural and farm type impression of the area.”
Springdale, Utah, Code § 10-9B-1 (2020). At the time of Staker’s
application, parking lots were designated as an allowable
conditional use in the Valley Residential zone. In that respect,
the Code established “[a]llowable land uses,” including
conditional uses, “to avoid incompatible uses in close proximity,
preserve the Town’s unique village character, promote tourism
based economy in the commercial zones, and to preserve the
peace, quiet, and privacy in residential zones.” Id. § 10-7A-1.

¶21 The Code provides more specific standards for evaluating
conditional uses. “If the reasonably anticipated detrimental
effects of a proposed conditional use cannot be substantially
mitigated by the proposal or the imposition of reasonable
conditions to achieve compliance with applicable standards,” the


20190641-CA                     9                 2020 UT App 174
                   Staker v. Town of Springdale


parties agree the Code at the time required the use be denied. As
relevant here, “[i]n considering what conditions may
substantially mitigate the detrimental effects of the use, the
Planning Commission and Town Council shall each find that the
following general standards have been met or can be met
through the imposition of the proposed conditions on the use,”
including Standard B—“[t]he proposed use shall not
unreasonably interfere with the lawful use of surrounding
properties”—and Standard C—“[t]he proposed use shall not
create a need for essential Municipal services which cannot be
reasonably met within three (3) months.” Id. § 10-3A-4.

¶22 Applying these principles, we address Staker’s challenges
to the district court’s order.

                     I. Substantial Evidence

¶23 Staker argues the Appeal Authority’s decision was
arbitrary and capricious because its decision that the proposed
use would unreasonably interfere with the lawful uses of
surrounding properties, and in a way that could not be
substantially mitigated, was not supported by substantial
evidence.

¶24 As discussed above, we will uphold a land use authority’s
decision unless it is arbitrary and capricious. See Utah Code Ann.
§ 10-9a-801(3)(c) (LexisNexis 2015). “[A] decision is arbitrary and
capricious when it is not supported by substantial evidence in
the record.” LJ Mascaro Inc. v. Herriman City, 2018 UT App 127,
¶ 20, 428 P.3d 4. “Substantial evidence is that quantum and
quality of relevant evidence that is adequate to persuade a
reasonable mind,” and on review “we will consider all the
evidence in the record, both favorable and contrary,” with the
aim of determining “whether a reasonable mind could reach the
same conclusion as the land use authority.” Checketts v.
Providence City, 2018 UT App 48, ¶ 18, 420 P.3d 71 (quotation
simplified); see also Kilgore Cos. v. Utah County Board of



20190641-CA                    10                 2020 UT App 174
                    Staker v. Town of Springdale


Adjustment, 2019 UT App 20, ¶ 24, 438 P.3d 1025. In doing so, we
“do not weigh the evidence anew or substitute our judgment for
that of the municipality.” LJ Mascaro Inc., 2018 UT App 127, ¶ 20
(quotation simplified); see also J.P. Furlong Co. v. Board of Oil, Gas
& Mining, 2018 UT 22, ¶ 25, 424 P.3d 858.

¶25 The district court concluded the Appeal Authority’s
decision was “based on substantial evidence in the record” and
was a decision “a reasonable mind could reach.” Specifically, the
court concluded that substantial evidence supported the Appeal
Authority’s decision that the proposed use did not meet the
requirements of Standard B. It determined the Appeal
Authority’s decision that the “proposed use would interfere with
lawful uses of surrounding properties” in light of the close
proximity to surrounding residences “acknowledge[d] what
were the natural consequences of operating a commercial
parking lot situated close to other residents.” And while the
record was “less than ideal with respect to details on the
mitigation issue,” the court concluded “the potential for
mitigation was considered and, in light of the concerns noted”—
particularly “the finding[] that [the Proposed Lot] is situated so
close to other residences”—“rejected.” In doing so, the court
acknowledged “Springdale solicited information from members
of the public” in rendering its decision, but determined the
feedback it received was “permissible” and the town “did not
make consent of neighboring landowners a criterion for the
issuance or denial of the [conditional use permit].”

A.     Standard B

¶26 Staker first argues the district court erred in dismissing
his petition because, in his view, there is no substantial evidence
supporting the Appeal Authority’s decision regarding Standard
B—that the proposed use would “unreasonably interfere with
the lawful use of surrounding properties.” See Springdale, Utah,
Code § 10-3A-4(B) (2020).




20190641-CA                      11                2020 UT App 174
                    Staker v. Town of Springdale


¶27 We are not persuaded. A central concern vis-à-vis
Standard B, as expressed by the Town Council and adopted by
the Appeal Authority, was the close proximity of the Proposed
Lot to adjacent residential uses. Indeed, as Staker acknowledges,
one of the surrounding residential uses is a house “20 feet away
from the [Proposed Lot].” In light of that proximity, the Town
Council and the Appeal Authority considered the potential
effects of the Proposed Lot, including increases in traffic, noise,
and other activities. For example, the Town Council found the
“proposed use is less than 20 feet from a residence” and “[t]he
front yard of a residence to the northeast would look onto” the
Proposed Lot. In addition to adopting the Town Council’s
findings, the Appeal Authority found the Proposed Lot “would
be constructed near residential uses” and the “surrounding
properties are used primarily for residential purposes.” And,
indeed, the district court’s dismissal recognized the concern
about the effects in light of the specific location, noting that the
Proposed Lot was “so close to other residences” and that the
findings regarding noise, congestion, and other similar effects
were “natural consequences of operating a commercial parking
lot situated close to other residents.”

¶28 Substantial evidence supported the concern regarding the
reasonableness of the Proposed Lot’s interference with the
closely situated surrounding residential uses and, by extension,
the decision that the proposed use did not meet Standard B. See
Checketts, 2018 UT App 48, ¶ 18 (defining substantial evidence as
“that quantum and quality of relevant evidence that is adequate
to persuade a reasonable mind” (quotation simplified)). First,
Staker’s application included a design of the Proposed Lot
overlaid on a bird’s-eye view photograph of the Property, which
plainly displayed the close proximity of the Proposed Lot to the
surrounding residential properties. Likewise, the materials
Staker presented to the Appeal Authority included several
additional diagrams and overhead photographs of the Proposed
Lot and surrounding properties that again portrayed the close



20190641-CA                     12                 2020 UT App 174
                    Staker v. Town of Springdale


proximity of the Proposed Lot to the surrounding properties and
residential uses.

¶29 Next, before the Planning Commission’s meeting on
Staker’s application, the DCD Memorandum addressed the
conditional use permit standards, including Standard B, and its
recommendations, based on a specific evaluation of the
Proposed Lot, under each. For Standard B, the DCD
Memorandum indicated the Proposed Lot was “adjacent to
residential uses” and it would “impact these surrounding
properties with increases in traffic, noise, and general activity on
the [Property].” It also generally noted the “property to the
south of the proposed parking contains a residence that will be
located very near the proposed parking area.” After the
Planning Commission meeting, the DCD updated the
Memorandum for the Town Council’s use, and the updated
Memorandum additionally indicated that the “proximity of
adjacent residentially used properties,” including “one residence
. . . located approximately 20 feet from the parking area,”
justified careful consideration of the impacts the Proposed Lot
would have on surrounding properties. It also noted the public’s
perception of the anticipated impacts, which included “noise,
garbage accumulation, loss of privacy, loitering, [and] headlights
directed into adjacent properties.”

¶30 And in this respect, during the Planning Commission and
Town Council meetings, the public provided input about the
Proposed Lot’s impact on surrounding properties, especially
given the surrounding properties’ uses. In particular, members
of the public highlighted the anticipated and inherent impacts
the Proposed Lot would impose, given the anticipated use of the
Proposed Lot, its size, and its location. See generally Thurston v.
Cache County, 626 P.2d 440, 445 (Utah 1981) (“While it is true that
the consent of neighboring landowners may not be made a
criterion for the issuance or denial of a conditional use permit,
there is no impropriety in the solicitation of, or reliance upon,
information which may be furnished by other landowners in the


20190641-CA                     13                 2020 UT App 174
                   Staker v. Town of Springdale


vicinity of the subject property at a public hearing.”). In the
Planning Commission meeting, the public expressed concerns
about noise, odors, and the overall increase in activity in the
immediate area, and in close proximity to neighboring
residences. For example, members of the public expressed their
beliefs that screening would not be adequate, and one
commenter stated her belief that the Staker application had
“tremendously more impact on residences” than other active
applications for similar conditional parking uses that did not
involve properties surrounded by residential uses, explaining
that the Staker application was therefore different in kind in
terms of the effects it would have on neighboring properties. The
public also expressed concerns about “headlights,” “managing
people from wandering onto private property,” “noise and air
pollution,” and “safety and the lack of lighting.” And one
member of the public in particular raised the issue that Staker’s
property line was “about twenty” feet from a neighboring
residence.

¶31 Likewise, during the Town Council meeting, the public
expressed several concerns with the Proposed Lot, including the
effect on the six neighboring properties “of vehicles coming in
and out of” the Proposed Lot on a consistent basis, “excessive
noise, odors[,] and screening” concerns, and the traffic impacts
to the neighborhood. Several neighbors also submitted letters in
anticipation of the town’s decision on Staker’s application, many
of which detailed similar concerns with respect to potential
negative impacts on surrounding properties. 6




6. In evaluating Staker’s application, several of the Planning
Commission and Town Council members expressed similar
views that the use could not meet Standard B in light of the
anticipated and inherent impacts of the Proposed Lot,
highlighting the increased noise, odors, activity, and overall
                                                  (continued…)


20190641-CA                    14                 2020 UT App 174
                   Staker v. Town of Springdale


¶32 Taken together, this constituted substantial evidence from
which a reasonable mind could conclude that the Proposed Lot
would unreasonably interfere with the lawful use of the
surrounding properties. See Checketts, 2018 UT App 48, ¶ 18. It
provided a sufficient basis to conclude that the reasonably
anticipated and inherent effects of the Proposed Lot, such as
increased noise and activity, were particularly problematic given
the location of the Proposed Lot and, specifically, its close
proximity to surrounding residential uses.

¶33 Nevertheless, Staker claims the district court’s dismissal
of his petition was improper because the Appeal Authority
relied “solely on public clamor” in rendering its decision. But
although Staker is correct that “‘public clamor’ . . . [is] not a
legally sufficient basis for denying [a conditional use] permit,”
see Davis County v. Clearfield City, 756 P.2d 704, 711–13 & n.9
(Utah Ct. App. 1988), we agree with the court that, while the
Town Council “solicited information” from the public, “it did
not make consent of neighboring landowners a criterion” for
either approving or denying the conditional use permit. It is not
improper to “solicit” and rely on “information which may be
furnished by other landowners in the vicinity of the subject
property at a public hearing,” see Thurston, 626 P.2d at 445, so
long as the decision is not solely based on the public’s concerns
or consent, see Davis County, 756 P.2d at 711–13 & n.9. And, as
discussed above, it is apparent the public’s expressed concerns
did not constitute the only evidence on which the Appeal
Authority’s decision was based. Moreover, there is no indication
in the record that the Town Council conditioned approval on the
public’s support or otherwise permitted the public’s response to
dictate the denial. Cf. Stucker v. Summit County, 870 P.2d 283,


(…continued)
interference with the surrounding residences’ “peace, quiet, and
privacy.”




20190641-CA                    15                 2020 UT App 174
                   Staker v. Town of Springdale


289–90 (Utah Ct. App. 1994) (concluding that a planning
commission’s denial of a “request for a permit due to the
incompatibility of the project with surrounding land uses” was
not the product of a delegation of “veto power to the
[applicant’s] neighbors” where the planning commission “use[d]
information gathered from neighbors in making [the] decision”
to deny the permit); Davis County, 756 P.2d at 711–13 & n.9
(concluding the city council impermissibly based its denial of a
conditional use permit on “public clamor,” as evidenced by the
“curious action taken at the Planning Commission hearing,
where citizens in attendance were asked to vote on the
application”). 7




7. Staker also briefly suggests the Appeal Authority’s decision
was not supported by substantial evidence because it did not
explain how the anticipated effects of the Proposed Lot
unreasonably interfered with neighboring properties. As our
supreme court explained in McElhaney v. City of Moab, 2017
UT 65, 423 P.3d 1284, the term “substantial evidence” includes
a requirement that the “findings of fact and conclusions of law
. . . are adequately detailed to permit meaningful appellate
review” and “resolve issues which are relevant to the legal
standards that will govern the agency’s decision.” Id. ¶ 35
(quotation simplified). Here, we conclude the Appeal
Authority’s decision was sufficiently detailed with respect to the
reasonableness issue. In addition to finding that the Planning
Commission and Town Council engaged in a “thorough”
discussion of the “adverse impacts on surrounding properties,”
the Appeal Authority adopted the Town Council’s findings,
which emphasized the close proximity of the Proposed Lot to the
surrounding residential uses, and also found that the
“surrounding properties are used primarily for residential
purposes” and the Proposed Lot “would be constructed near
residential uses.” Additionally, the Appeal Authority explained
                                                   (continued…)


20190641-CA                    16                 2020 UT App 174
                    Staker v. Town of Springdale


¶34 Staker also argues the Appeal Authority denied the
permit based on the general and inherent impacts of operating a
parking lot, “without any particularized evidence that the
[Proposed Lot] would adversely affect surrounding properties
any more than any other parking lot would.” But, as discussed
above, the main issue regarding Standard B was the impact of
the Proposed Lot in light of its specific location and close
proximity to neighboring properties and residential uses. By
focusing on the anticipated effects in light of the particular
location of the Proposed Lot, the Appeal Authority and the
district court necessarily relied on particularized evidence about
the Proposed Lot and its location in denying the application and
dismissing the petition.

¶35 Finally, Staker claims the Appeal Authority’s findings are
not themselves substantial evidence, and particularly challenges
its findings that the Proposed Lot would be “in the middle of a
residential neighborhood,” would be “adjacent to existing
residential homes,” and would “require the removal of an
existing residence.” But his challenges to these findings do not
persuade us that the district court erred. First, Staker’s challenge
to the finding about the Proposed Lot being in the “middle of a
residential neighborhood” essentially recites the evidence about
the zoning, use, and location of surrounding properties and asks
us to reweigh it in his favor, which we will not do on review. See
LJ Mascaro Inc., 2018 UT App 127, ¶ 20. Next, he suggests the


(…continued)
that “operating a commercial parking lot in the middle of an
existing residential neighborhood,” given the increases of
activity and noise generated by such an operation, “would
unreasonably interfere” with the surrounding properties. In our
view, these findings and the associated explanation adequately
explained why the Appeal Authority determined the use’s
interference was unreasonable.




20190641-CA                     17                 2020 UT App 174
                   Staker v. Town of Springdale


adjacency finding “runs afoul of [Springdale’s conditional use]
Standards” because it suggests a decision “based on criteria
outside the applicable standards.” But, as discussed above, the
decision to deny the permit was not based solely on the
adjacency of the Proposed Lot to residential homes but rather on
the convergence of the anticipated and inherent impacts of the
Proposed Lot with the close proximity of the surrounding uses.
And, as Staker acknowledges, the location of the Proposed Lot
vis-à-vis surrounding uses is relevant to the overall Standard B
inquiry. Finally, Staker asserts the removal of the house is not
substantial evidence, because it is irrelevant to the Standard B
inquiry. But we agree with Springdale that the removal of the
residence on the Proposed Lot is relevant to the Standard B
inquiry as it bears on the proximity issue as well as the manner
in which the proposed use would affect the surrounding
neighborhood. 8

¶36 In sum, we are not persuaded by Staker’s arguments
challenging the existence of substantial evidence supporting the
Appeal Authority’s Standard B decision. Rather, in our view, the
district court correctly concluded that substantial evidence
supported the Appeal Authority’s decision that the Proposed
Lot unreasonably interfered with the lawful use of the
surrounding properties.




8. Staker also suggests the “Appeal Authority’s refusal to
consider approvals of other parking lots in the Valley Residential
zone was arbitrary and capricious.” But we review the district
court’s decision, not the Appeal Authority’s. See McElhaney, 2017
UT 65, ¶ 26 (“[I]n the appeal of an administrative order, we
review the intermediate court’s decision.”). The district court’s
decision did not address this issue, and apart from noting this,
Staker makes no argument that the court erred by not
considering it. Accordingly, we do not address it.




20190641-CA                    18                 2020 UT App 174
                    Staker v. Town of Springdale


B.     Mitigation

¶37 Staker also challenges the district court’s decision
regarding mitigation of the Proposed Lot’s anticipated
detrimental effects. He contends there is no substantial evidence
that the proposed conditions “could not substantially mitigate
the [Proposed Lot’s] anticipated detrimental effects.”
Specifically, he argues the Appeal Authority’s findings are not
sufficiently detailed and do “not inform the reader why the [it]
ruled the way it did on mitigation.” And, acknowledging the
district court’s conclusion that there was substantial evidence on
the record on the mitigation issue where the Proposed Lot was
“situated so close to other residences,” Staker argues that
“closeness to residences is not evidence adequate to convince a
reasonable mind that the detrimental effects of the [Proposed
Lot] could not be substantially mitigated.” We disagree.

¶38 The district court stated that, although the record was
“less than ideal” on the mitigation issue, “the potential for
mitigation was considered and, in light of the concerns noted,
rejected.” It noted Staker’s proposal “included visual and sound
barriers,” and there was “consideration of reducing the
number of parking spaces or moving them back.” But the court
was persuaded that “those mitigation efforts were unconvincing
. . . , given the findings that [the proposed] lot is situated so close
to other residences.”

¶39 During the application process, various mitigation
conditions were proposed and considered. The DCD
Memorandum recommended that the Planning Commission,
and later the Town Council, consider mitigation conditions,
such as “screening, additional landscape buffers,” and
“increased setback from existing residentially used structures.”
Staker also proposed mitigation options, including signs
requesting patrons to respect the neighbors’ privacy and keep
noise to a minimum, setting the hours of operation from 7 a.m.
to 11 p.m., developing vegetation screening, and providing


20190641-CA                      19                2020 UT App 174
                   Staker v. Town of Springdale


no lighting. And it is apparent from the record that the
mitigation issue was considered both at the Planning
Commission and the Town Council meetings. Indeed, the
Appeal Authority found that, during deliberations, the Planning
Commission and Town Council engaged in a “thorough
discussion of site conditions, surrounding property uses,
potential adverse impacts on surrounding properties, and
whether those impacts could be mitigated,” and it concluded
there was substantial evidence in the record from which a
reasonable mind could conclude that “proposed conditions
could not be imposed that would substantially mitigate the
reasonably anticipated detrimental effects” of the Proposed Lot
on the surrounding properties.

¶40 The Appeal Authority’s findings were adequate on
the mitigation issue. In McElhaney v. City of Moab, 2017 UT 65,
423 P.3d 1284, our supreme court recognized the term
“substantial evidence” in the administrative context includes
a requirement that the “administrative agency . . . make
findings of fact and conclusions of law that are adequately
detailed so as to permit meaningful appellate review,” which
includes making “findings of fact that resolve issues which
are relevant to the legal standards that will govern the agency’s
decision.” Id. ¶¶ 34–35 (quotation simplified). In this respect,
an administrative agency’s decision need not be “perfect or
even laudable.” See J.P. Furlong Co. v. Board of Oil, Gas
& Mining, 2018 UT 22, ¶ 30 & n.8, 424 P.3d 858. Rather,
findings are sufficiently detailed if they “inform[]” the parties
“of the basis” of the administrative agency’s decision “such
that [the parties] knew why the [agency] ruled the way it did,”
afford the parties “notice of what [they] would need to challenge
on appeal,” and “allow[] [an appellate court] to perform” a
meaningful review. See id. ¶ 30 n.8. (concluding the [agency’s]
order was sufficient where it gave the petitioner “notice of the
rationale behind the [agency’s] decision” and “outlined its
findings with sufficient precision that [the appellate court]



20190641-CA                    20                 2020 UT App 174
                   Staker v. Town of Springdale


could have a meaningful discussion on appeal about what
occurred below and whether record evidence supported the
[agency’s] decision”).

¶41 Here, as the district court recognized, the Appeal
Authority’s findings adequately informed the parties “of the
basis” and rationale behind its decision. See id. ¶ 30 & n.8. The
Appeal Authority found that the Planning Commission and the
Town Council “thorough[ly]” discussed “whether [the
anticipated] impacts” on surrounding properties “could be
mitigated,” and it deferred to the Planning Commission’s and
the Town Council’s findings on those issues. The Planning
Commission’s findings included, among other things, a
determination that the “nearby two-story homes” “cannot be
screened for . . . headlights or from view.” And the Town
Council’s findings, as discussed above, emphasized the close
proximity of the Proposed Lot to surrounding properties in
denying the permit. The Appeal Authority also made similar
findings about the Proposed Lot’s proximity to residential uses.
And it explained that, where approving the application would
“place a parking lot in the middle of a residential
neighborhood . . . adjacent to existing residential homes,” a
reasonable mind could conclude that “proposed conditions
could not be imposed that would substantially mitigate the
reasonably anticipated detrimental effects on the surrounding
properties” from increases in “both vehicular and foot traffic”
and the “inevitable noise created when cars and people enter
and exit the location.” The Appeal Authority’s findings and
discussion thereby informed Staker that the issue of mitigation
was considered but that the Appeal Authority concluded from
the record that the anticipated impacts on the surrounding
residential uses were too great to be substantially mitigated. In
this respect, Staker was informed what he needed to challenge
about the Appeal Authority’s mitigation determination and, by
extension, the Appeal Authority’s findings and discussion have
allowed a meaningful appellate review. See id.



20190641-CA                    21                 2020 UT App 174
                   Staker v. Town of Springdale


¶42 Likewise, Staker has not persuaded us that the close
proximity of the Proposed Lot to the surrounding residential
uses is inadequate evidence on which to base the mitigation
determination. Although he contends that the Proposed Lot’s
“closeness” to residential properties is not enough to convince a
reasonable mind on the mitigation question, he does not explain
why it is not. See Bank of Am. v. Adamson, 2017 UT 2, ¶ 12, 391
P.3d 196 (“An appellant who fails to adequately brief an issue
will almost certainly fail to carry its burden of persuasion on
appeal.” (quotation simplified)); Hess v. Canberra Dev. Co., 2011
UT 22, ¶ 25, 254 P.3d 161 (stating “a party’s brief must contain
meaningful legal analysis,” meaning that “a brief must go
beyond providing conclusory statements and fully identify,
analyze, and cite its legal arguments” (quotation simplified)).
And, in our view, it would not be unreasonable to conclude that
the various proposed mitigation conditions would not
substantially mitigate the anticipated impacts in circumstances
where the proposed use would be situated in uniquely close
proximity to residential uses, and in circumstances where the
use and view of the Proposed Lot could not be adequately
screened from nearby residences. After all, a conditional use is
rooted in the idea that some uses, due to “unique characteristics
or potential impact[s]” on “surrounding neighbors[] or adjacent
land uses, may not be compatible in some areas.” See Utah Code
Ann. § 10-9a-103(5) (LexisNexis 2015).

¶43 In sum, we conclude Staker has not shown the district
court’s dismissal of his petition under Standard B and the
inability to substantially mitigate the reasonably anticipated
detrimental effects on surrounding properties is not supported
by substantial evidence. 9


9. The Appeal Authority additionally denied Staker’s permit by
finding the proposed conditional use did not meet Standard C,
and Staker appeals that aspect of the Appeal Authority’s
                                                (continued…)


20190641-CA                    22                 2020 UT App 174
                   Staker v. Town of Springdale


                           II. Illegality

¶44 Staker contends the Appeal Authority’s decision is illegal.
Specifically, he argues it “incorrectly interpreted the meaning of
‘lawful use’ in Standard B.” And, characterizing the Appeal
Authority’s decision that the Proposed Lot would not comply
with Standard B as disregarding a legislative decision “that
commercial parking lots were compatible with residential land
uses in the Valley Residential zone,” Staker asserts the Appeal
Authority illegally applied Standard B.

¶45 A land use authority’s decision is illegal if it “violates a
law, statute, or ordinance in effect at the time the decision was
made or the ordinance or regulation adopted.” Utah Code Ann.
§ 10-9a-801(3)(d) (LexisNexis 2015); see also Outfront Media, LLC
v. Salt Lake City Corp., 2017 UT 74, ¶ 12, 416 P.3d 389; Baker v.
Park City Mun. Corp., 2017 UT App 190, ¶ 28, 405 P.3d 962. Thus,
whether a decision is illegal “depends on a proper interpretation
and application of the law.” Patterson v. Utah County Board of
Adjustment, 893 P.2d 602, 604 (Utah Ct. App. 1995). We interpret
statutes and ordinances according to their plain meaning,
assuming, “absent a contrary indication, that the legislature used
each term advisedly according to its ordinary and usually
accepted meaning.” Marion Energy, Inc. v. KFJ Ranch P’ship, 2011
UT 50, ¶ 14, 267 P.3d 863 (quotation simplified); Cahoon v.
Hinckley Town Appeal Auth., 2012 UT App 94, ¶ 4, 276 P.3d 1141.




(…continued)
decision. However, as Staker recognizes, the district court did
not address the Standard C issue, and Staker makes no argument
that the court’s failure to address Standard C was in error. See
generally McElhaney, 2017 UT 65, ¶ 26. And where we have
affirmed the district court’s dismissal on the grounds of
Standard B, we need not address this issue further.




20190641-CA                     23                2020 UT App 174
                    Staker v. Town of Springdale


¶46 The Appeal Authority rejected Staker’s proposed
interpretation that “lawful use” means “that his proposed use
must somehow result in a surrounding property falling into an
illegal use.” Instead, the Appeal Authority interpreted “lawful
use” as “necessarily includ[ing] the right to quietly and
peaceably enjoy that property,” observing that reading the
language as Staker suggested would render Standard B
“inoperative as it is difficult to imagine a proposed use that
would effectively convert the lawful use of a surrounding
property into an unlawful use.” The district court concluded the
Appeal Authority’s decision was not illegal, stating, “There is no
evidence . . . that the decision was based on an incorrect
interpretation of a land use regulation or was otherwise contrary
to law.”

¶47 Staker has not persuaded us that the district court erred
by concluding the Appeal Authority’s decision was not illegal.
Relying on a Hawaii case, Waikiki Marketplace Inv. Co. v. Chair of
Zoning Board of Appeals of City & County of Honolulu, 949 P.2d 183
(Haw. Ct. App. 1997), Staker suggests the “most meaningful way
to read” Standard B is to interpret “lawful use” to mean
“compliance with previous zoning laws.” (Quotation simplified.)
But Waikiki Marketplace’s interpretation of the phrase “lawful
use” is not persuasive under the circumstances present here.
That case involved consideration of whether a storage building
was grandfathered 10 in as a nonconforming use under a zoning


10. In general, a “grandfather clause” is a “provision that creates
an exemption from the law’s effect for something that existed
before the law’s effective date; specif., a statutory or regulatory
clause that exempts a class of persons or transactions because of
circumstances existing before the new rule or regulation takes
effect.” Grandfather Clause, Black’s Law Dictionary (11th ed.
2019); see also Grandfather, Black’s Law Dictionary (11th ed. 2019).
Thus, a nonconforming use that is grandfathered in is covered
                                                     (continued…)


20190641-CA                     24                 2020 UT App 174
                    Staker v. Town of Springdale


ordinance, which required a certain minimum setback. Id. at
192–93. At the time the storage building was built, there was no
setback regulation, but a setback minimum was later enacted. Id.
And under the applicable zoning ordinance, a structure was
grandfathered in as a nonconforming use if it was “previously
lawful” but thereafter did not comply with enacted setback
requirements. Id. at 193. Thus, the “dispositive issue” was
“whether the terms ‘lawful,’ as used in [the applicable zoning
statute], and ‘previously lawful,’ as used in [the applicable
zoning ordinance], refer to (a) lawfulness under the zoning laws
or ordinances or (b) lawfulness under any and all laws,
ordinances, or rules to which the addition may be subject.” Id.
The Hawaii Intermediate Court of Appeals ultimately
determined, in that specific context, that “whether a structure
was grandfathered in as a ‘previously lawful’ nonconforming
structure under the [applicable zoning ordinance] . . . should be
measured by reference to the zoning code or ordinance in
existence at the time the structure was built.” Id.; see also id. at
196 (“We conclude that the terms ‘lawful use’ and ‘previously
lawful,’ as used in [the applicable zoning statute and ordinance],
refer to compliance with previous zoning laws, not the building
codes or other legal requirements that may be applicable to the
construction or operation of a structure.”).

¶48 Here, in contrast, we are not dealing with the question of
how to measure the term “lawful use” (and, by extension, where
to look to determine what constituted a lawful use). Rather, we


(…continued)
by and exempted from later-enacted statutes or regulations. See
id.; see generally Hatch v. Kane County Board of Adjustment, 2013
UT App 119, ¶¶ 11–13, 302 P.3d 146 (discussing nonconforming
uses and concluding the county properly determined the land
use at issue could not be grandfathered in as a nonconforming
use).




20190641-CA                     25                 2020 UT App 174
                   Staker v. Town of Springdale


are faced with the question of what constitutes a lawful use in the
context of determining whether a proposed conditional use
meets an already known legal standard (in this case, Standard
B). Accordingly, Waikiki Marketplace does not answer the
interpretive question presently before us. And beyond his
reliance on Waikiki Marketplace, Staker does not further explain
why his preferred interpretation accords with the plain language
of Standard B or why the district court erred by rejecting it.

¶49 We likewise are unpersuaded by Staker’s argument that
the Appeal Authority exceeded its authority in applying
Standard B. For one thing, Staker’s argument relies on an
incorrect underlying assumption—that the Appeal Authority
determined the Proposed Lot did not comply with Standard B
because it was a commercial use. As discussed above, the
Appeal Authority, as recognized by the district court, denied the
requested use not solely because it was a commercial use; it
determined the use was not compatible with the surrounding
uses due largely to the Proposed Lot’s close proximity to
surrounding residential uses. And it is permissible to deny a
conditional use in circumstances where, applying relevant legal
standards, the use is determined to be incompatible with
surrounding     uses.   See   Utah   Code       Ann.    §§ 10-9a-
103(5), -507(2)(a), (b) (LexisNexis 2015) (setting forth the
circumstances under which the conditional use shall be
approved and may be denied). 11




11. Staker also contends the Appeal Authority incorrectly
interpreted what constitutes an “essential municipal service”
under Standard C. But, as noted above, the district court did not
address the Appeal Authority’s determinations regarding
Standard C, and because we affirm the district court’s dismissal
of the petition as noncompliant of Standard B, we need not
address this additional claim of illegality.




20190641-CA                    26                 2020 UT App 174
                   Staker v. Town of Springdale


¶50 For these reasons, we conclude Staker has not shown the
district court’s illegality decision was in error.


                         CONCLUSION

¶51 We conclude the district court did not err by dismissing
Staker’s petition for review of the denial of his conditional use
application.

¶52   Affirmed.




POHLMAN, Judge (concurring and dissenting):

¶53 Although I join Part II of the majority opinion, I disagree
with Part I because I do not share my colleagues’ view, and the
view of the district court, that substantial evidence supported
the Appeal Authority’s denial of Staker’s conditional use permit.

¶54 The district court first considered whether there was
substantial evidence to support the Appeal Authority’s
determination that the Proposed Lot would “unreasonably
interfere with the lawful use of surrounding properties.” See
Springdale, Utah, Code § 10-3A-4(B) (2020). The court concluded
that there was substantial evidence, stating that the Appeal
Authority’s “decision acknowledges what were the natural
consequences of operating a commercial parking lot situated
close to other residents.”

¶55 Those natural consequences the district court referred to
appear to be an “increase [in] vehicular and foot traffic” and “the
inevitable noise created when cars and people enter and exit the
location.” Although there was no attempt by the Planning
Commission or the Town Council to measure or quantify those
anticipated impacts, it is apparent that each held the view that



20190641-CA                    27                 2020 UT App 174
                   Staker v. Town of Springdale


because of the proximity of the Proposed Lot to residences,
whatever noise or traffic the Proposed Lot would generate
would unreasonably interfere with the residents’ right to quietly
and peaceably enjoy their properties. 12

¶56 While I have no doubt that a parking lot will generate
noise and traffic and therefore have some impact on neighboring
properties, I hesitate to equate presumed impacts with
substantial evidence. See Ralph L. Wadsworth Constr., Inc. v. West
Jordan City, 2000 UT App 49, ¶ 17, 999 P.2d 1240 (“[T]he decision
to deny an application for a conditional use permit may not be
based solely on adverse public comment.”); see also Uintah
Mountain RTC, LLC v. Duchesne County, 2005 UT App 565, ¶ 32,
127 P.3d 1270 (concluding that the denial of a conditional use
permit was “impermissibly based solely on adverse public
comment” where there was “no record evidence detailing actual
safety issues” with the proposed use (quotation simplified)).
Absent some attempt to measure those impacts, it is difficult to
assess whether those impacts would not just interfere with the
right to quietly and peaceably enjoy one’s property, but whether
they would unreasonably interfere.

¶57 But even if the assumptions about generalized impacts
inherent in a commercial lot equate to substantial evidence, I
cannot agree with the district court’s conclusion that there was
substantial evidence to support the Appeal Authority’s
determination that reasonable conditions could not be imposed
to mitigate those detrimental effects.



12. The majority describes this as evidence, see supra ¶ 32, but it
is apparent that what it really describes are merely “concerns”
and “beliefs” about potential noise and traffic congestion, see
supra ¶¶ 30–31 (describing “concerns” and “beliefs” about the
parking lot’s potential to generate noise, odors, and other
activities).




20190641-CA                    28                 2020 UT App 174
                    Staker v. Town of Springdale


¶58 As the majority notes, the district court observed that the
record is “less than ideal with respect to details on the mitigation
issue.” Supra ¶ 25. And while the district court expressed
concern over that lack of detail, it ultimately concluded that
because the town “considered” and “rejected” Staker’s proposals
for mitigation, there was substantial evidence to support the
Appeal Authority’s decision. I disagree.

¶59 The Utah Code required that Staker’s conditional use
permit application be approved “if reasonable conditions are
proposed, or can be imposed, to mitigate the reasonably
anticipated detrimental effects of the proposed use.” Utah Code
Ann. § 10-9a-507(2)(a) (LexisNexis 2015). Staker proposed a
number of ways to mitigate the anticipated impacts of the
Proposed Lot, including limiting the number of parking spaces,
installing visual and sound barriers, limiting the hours of
operation, and moving the spaces farther away from the closest
residence. And while I agree with both the district court and the
majority that some of those mitigation proposals were discussed
before the Planning Commission and the Town Council, I do not
agree that there was substantial evidence to support the Appeal
Authority’s decision that Staker’s proposals could not mitigate
the anticipated detrimental effects. I find no discussion or
supporting evidence in the record suggesting why Staker’s
proposals were insufficient; I find only articulation of beliefs that
they were.

¶60 This court has previously stated that even if the reasons
given by a municipality for denying a conditional use permit
would be legally sufficient, “the denial of a permit is arbitrary
when the reasons are without sufficient factual basis.” See Davis
County v. Clearfield City, 756 P.2d 704, 711 (Utah Ct. App. 1988).
Applying that principle here, I see no basis on which to affirm
the district court’s decision. The concerns and beliefs expressed
by the Town Council may have been legally sufficient to justify
denying Staker’s conditional use permit had the record
demonstrated a factual basis for them. But where the Appeal


20190641-CA                     29                 2020 UT App 174
                    Staker v. Town of Springdale


Authority simply concluded, without evidence, that anticipated
but unquantified impacts from the Proposed Lot could not be
mitigated, I cannot sustain that conclusion.

¶61 For this reason, I respectfully dissent. Instead of affirming
the district court, I would remand the case to the court for it to
address the Appeal Authority’s conclusion that Staker’s
conditional use permit application was appropriately denied on
the alternative basis that it created a need for essential municipal
services that cannot reasonably be met within three months. See
supra ¶¶ 5, 11 n.4, 21. As the majority notes, the district court did
not address this aspect of the Appeal Authority’s decision. Supra
¶ 43 n.9. The court should address Staker’s appeal of that
decision in the first instance. See generally McElhaney v. City of
Moab, 2017 UT 65, ¶¶ 15–26, 423 P.3d 1284 (explaining the
benefits of an appellate court reviewing the district court’s
decision compared to directly reviewing the administrative
body’s decision); Siebach v. Brigham Young Univ., 2015 UT App
253, ¶ 36, 361 P.3d 130 (stating that even when we could affirm
on any legal ground apparent on the record, “we also possess
the discretion to conclude that the district court should be
afforded the opportunity to rule on the arguments in the first
instance”).




20190641-CA                     30                 2020 UT App 174